Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 1 of 19 PageID #: 117
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 2 of 19 PageID #: 118
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 3 of 19 PageID #: 119
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 4 of 19 PageID #: 120
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 5 of 19 PageID #: 121
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 6 of 19 PageID #: 122
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 7 of 19 PageID #: 123
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 8 of 19 PageID #: 124
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 9 of 19 PageID #: 125
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 10 of 19 PageID #: 126
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 11 of 19 PageID #: 127
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 12 of 19 PageID #: 128
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 13 of 19 PageID #: 129
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 14 of 19 PageID #: 130




                                    Exhibit A
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 15 of 19 PageID #: 131




                               JEFFREY GORDON JONES

   ADDRESS:                      4802 North Pennsylvania Street
                                 Indianapolis, Indiana 46205
                                  (317) 528-8009(work)

   EDUCATION
         London School of Tropical Medicine and Hygiene                               2001-2006
         Degree: M.S., Infectious Diseases

         Universidad Peruana Cayetano Heredia, Lima Peru                              2-5\1997
         Instituto de Medicina Tropical/University of Alabama at Birmingham
         Degree: Diploma, Tropical Medicine and Hygiene

         University of Michigan, Ann Arbor, Michigan                                  1987-1989
         Degree: M.P.H., Occupational Medicine, August 1989
                Honors/Activities: Dow Fellow, 1987- 1989; Certified in
                Occupational Medicine by American Board of Preventive
                Medicine 1990

         St. Francis Hospital Center, Beech Grove, Indiana 46107                      1980-1983
         Degree: Completion of residency program in Family Practice,
                 July 1983. Diplomate, American Board of Family Physicians.
                 Honors/Activities: Resident member of medical education
                 committee 1982-1983

         Indiana University, Indianapolis, Indiana 46202                              1979-1982
         Degree: M.S., Pharmacology, June 1982
                 Honors/Activities: Cumulative GPA 3.9; nominated to Sigma Xi;
                 presentation of research to the National Society of Neurosciences,
                 November 1980; Lecturer in clinical toxicology

         Indiana University, Indianapolis, Indiana 46202                              1975-1979
         Degree: Doctor of Medicine, May 1979
                 Honors/Activities: Cumulative GPA 3.4; Research Fellowship
                 Institute of Psychiatric Research, 1976

         DePauw University, Greencastle, Indiana 46135                                1972-1975
         Degree: B.A., Chemistry, May, 1976
                 Honors: Graduated Magna Cum Laude, cumulative GPA 3.8;
                 Phi Beta Kappa; Phi Eta Sigma; Honorary Rector Scholar
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 16 of 19 PageID #: 132




   WORK EXPERIENCE

           St. Francis Travel Well Health Center                           1983-present
           747 E. County Line Road, Greenwood, IN 46143

          Position: Medical Director
          Duties and Responsibilities: I am responsible for the development of preventive protocols for
          travelers. This includes appropriate vaccines, antimalarial medications, and self-treatment
          protocols. I also treat sick ambulatory travelers upon their return. I am the medical director
          of multiple corporations and missionary organizations. I teach the sections on clinical tropical
          medicine to primary care resident physicians in the Indianapolis area.

           St. Francis Hospital Center                                     1983-present
           8111 S. Emerson Avenue, Indianapolis, IN

          Position: Medical Director of Employee Health
          Duties and Responsibilities: I am responsible for overseeing the preventive care of hospital
          employees. I am also in charge of managing infectious exposures to employees. I oversee
          compliance with OSHA regulations. I am a member of the Infection Control committee.


   PUBLICATIONS:

   Jones, J.G.King, T.C., (2015) Letter to the Editor: Latent Mycobacterium tuberculosis infection.
   New England Journal of Medicine, 373:1178.

   King TC, Upfal M, Gottlieb A, Adamo P, Bernachi E, Kadlecek CP, Jones JG, Humphrey-Carothers
   F, Rielly AF, Drewry P, Murray K, DeWitt M, Matsubara J, O’Dea L, Balser J. (2015) T-Spot.TB
   Interferon-gamma release assay performance in healthcare worker screening at nineteen US
   hospitals. Am J Respir Crit Care Med. 192:367-73.

   Jones, J.G. (2010) Malaria Chemoprophylaxis and Travel Immunizations. American Family
   Physician, 82:583-4.

   Jones, J.G. (2009) Letter to the Editor: A Pregnant Woman with Fever after a trip to Africa. New
   England Journal of Medicine, 360:2481-82.

   Jones, J.G. (2007) Case Report of a Traveler with Leishmania Panamensis Treated with Miltefosine.
   American Journal of Tropical Medicine and Hygiene, 77:118-9.

   Jones, J.G. (1991) The physiological cost of wearing disposable respirator. American Industrial Hygiene
   Association Journal, 52:219-225.
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 17 of 19 PageID #: 133



   Jones, J.G. (1991) Ulnar tunnel syndrome, American Family Physician, 44:497-502.

   Jones, J.G. (1991) Chasing the Medical Literature (editorial) Family Practice Research Journal, 11 (3):
   247-50.

   Jones, J.G. (1990) Use of very-low-calorie diets in obesity (editorial) American Family Physician,
   42:1254-56.

   Elmore, M.F.; Gallagher, S.C.; Jones, J.G.; Koons, K.K.; Schmalhausen, A.W.; and Strange, P.S. (1989),
   Esophagogastric decompression and enteral feeding following cholecystectomy: a controlled, randomized
   prospective trial. Journal Perenteral Enteral Nutrition, 13:377-381.

   Jones, J.G. and Kovalcik, E. (1988) Goal Setting, A method to help patients escape the negative effects of
   stress, Postgraduate Medicine, 83:257-261.

   Jones, J.G. (1987) Chiggers. American Family Physician. 36:(2): 149-152.

   Jones, J.G. (1985) Herpetic whitlow: an infectious occupational hazard. J. Occupational Medicine 27:725-
   728.

   Hochstetler, M. and Jones, J.G. (1985), Filing systems for medical reprints. Indiana Family Practice
   Residency Journal, 3: 16-18.

   Jones, J.G. and Chevalier, R. (1985) Tachycardia in residents responding to cardiac arrests. Family
   Practice Research Journal, 5: 13-20.

   Jones, J.G. and Richter, J.A. (1981), The site of action of naloxone in suppressing food and water intake
   in rats. Life Sciences, 28:2055-2064.

   PUBLICATIONS, TEXTBOOK CHAPTERS

   Jones, J.G. Pediculosis and Mite Infestations. In: Taylor’s Manual of Family Practice.
   R.B.Taylor, Editor. 4rd Edition. Wolters Kluwer, 2015.

   Jones, J.G. Infectious Mononucleosis. In: Taylor’s Manual of Family Practice. R.B.Taylor,
   Editor. 3rd Edition. Lippincott Williams and Wilkins. 2008.

   Jones, J.G. Helminthic Travel-Related Infections. In: Couturier’s Occupational and
   Environmental Infectious Diseases. W.E. Wright, Ed. 2nd Edition. OEM Press 2008.

   Jones, J.G., Herip, D., Freedman, D. Principles of Travel Medicine. In: A Practical Approach to
   Occupational and Environmental Medicine, R.J. McCunney, ed. 3rd ed., Lippincott, Phil., 2003.

   Jones, J.G., Poplin, E.D. Selected Disorders of the Musculoskeletal System chapter in Principles
   and Practice of Family Medicine. R Taylor, ed. 6th ed., 2003
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 18 of 19 PageID #: 134




   Jones, J.G., Poplin, E.D., Fractures Requiring Special Consideration, Chapter in Manual of Family
   Practice, Robert B. Taylor, Ed., Little, Brown, and Company, Boston, 2001

   Jones, J.G., Helminth Infections. In: Occupational and Environmental Infectious Diseases. Alain J.
   Couturier, Ed. OEM Press, Boston, 2000

   PRESENTATONS, RECENT

   Tropical Diseases in the Tropics, Series of lectures regarding practical treatment of patients in
   areas with limited resources, Chontapuna, Ecuador, Jan. 2017 to 2020.
   Fever in the Returning Traveler, Presentation at Community Hospital’s Global Health
   Conference Jan. 2017.
   Promiscuous Tropical Diseases in an Ecologically Changing World, Keynote speech, Alpha
   Association of Indiana Phi Beta Kappa Annual Meeting, May 2016.
   Update and Review of Tuberculosis, Grand Rounds, St. Francis Hospital, Aug. 2015.
   Diagnosis and Treatment of Tropical Diseases in Refugees, 15 Sept. 2011, IN Health Dept.
   Fever in the Returning Traveler, February 2011, Feb Fest, Indiana Academy of Physician
   Assistants, Butler University
   An Update in Travel Medicine and Vaccines. October 2010, Indiana Association of Occupational
   Nurses State Meeting
   A Personal View of Neglected Tropical Diseases, April 2009, Indiana University School of
   Medicine
   Extraction Techniques for Dermatobia hominis, May 2007, Conference of the International
   Society of Travel Medicine,

   MEDICAL WRITING, VIDEO
   Latex Sensitivity, Jeffrey G. Jones, M.D., 1998

   NATIONAL MEETINGS, RECENT

   Wilderness and Humanitarian Medicine, Sante Fe, May 2016
   Clinical Tropical Medicine in India, Velore, India, Jan-Feb 2012
   American Society of Tropical Medicine and Hygiene, 2010, 12,13,14, 15, 16. 17, 18, 19.
   Case Management of the Complicated Tropical Medicine Patient, Atlanta Georgia 2010
   Expedition Medicine National Conference, Washington DC 2010
   International Society of Travel Medicine, Innsbruck, Austria 2001, New York 2003, Vancoover 2007
   Medical Practice in Countries with Limited Resources, Ifakara, Tanzania, 6/2000
   International Society of Travel Medicine Meeting, Montreal, 6/99
   Gorgas Expert Course in Tropical Medicine, Lima, Peru, 1/99
Case 1:20-cv-01271-JPH-DLP Document 13-13 Filed 06/08/20 Page 19 of 19 PageID #: 135




   Certifications
          American Board of Family Practice, 1983, 1990, 1997, 2004
          Certificate in Travel Health, 2003
          American Board of Preventive Medicine, Occupational Medicine, 1990
          Added Qualification in Sports Medicine, 1995
          Medical Review Officer Certification Council, 1993, 1988, 2003
          ASTMH Certificate in Traveler’s Health and Clinical Tropical Medicine, 1998


   Memberships
          American College of Occupational and Environmental Medicine: Infectious Disease
                  Committee
          International Society of Travel Medicine
          American Society of Tropical Medicine and Hygiene
                  Examination Committee
          American Academy of Family Physicians

   Awards
        2019 Edward Micon, M.D. Teaching Award, Franciscan Family Medicine Residency
        2017 Wine Scholar Guild, Bordeaux Master Level with Highest Honors
        2012 Dr. Dillip Mathal Award for Excellence in Tropical Medicine, Christian Medical
        College, Velore, India

   Personal Interests
          Wine Appreciation, Running, French, and Travel
